Case 2:18-cv-O4003-SI\/|B Document 32 Filed 12/10/18 Page 1 of 9

Jason Lee Van Dyke

108 Durango Drive

Crossroads, TX 76227

P - (469) 964-5347

F - (972) 421-1830

E - jason@vandykelawlirm.corn

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

PHOENIX DIVISION

JASON LEE VAN DYKE §
Plaintiff, §
§

V. § Case No. CV-18-4003-PHX-JJT
§
THOMAS CHR_lSTOPHER RETZLAFF §
Def`endant. §

PLAINTIFF’S RESPONSE AND OBJECTION TO DEFENDANT’S MOTION TO
DISMISS UNDER THE TEXAS CITIZENS PARTICIPATION ACT

Plaintiff, Jason Lee Van Dyke, files this response and objection to Defendant‘s
motion to dismiss under the Texas Citizens Participation Act ("TCPA"). Plaintiff asks
that this Court deny the motion, that this Court make a finding that Defendant's motion
was groundless and filed for the purpose of delay, and that this Court order Defendant to
pay Plaintiff‘s attorney fees incurred in defending against Defendant's groundless motion.

A. FACTS
l. This lawsuit is the latest in a series of lawsuits filed by Plaintiff for the purpose of
compelling Defendant to stop harassing Plaintiff, to stop harassing members of

Plaintiff’s family, to and to stop tortuously interfering with Plaintiff’s law career

and practice.

Page 1 of 9

Case 2:18-cv-O4003-SI\/|B Document 32 Filed 12/10/18 Page 2 of 9

Plaintiff initially sued Defendant in Cause No. 4:18-cv-00247, styled Jason Lee
Van Dyke v. Thomas Christopher Retzlaff, Which is currently pending in the U.S.
District Court for the Eastern District of Texas. A similar anti-SLAPP motion filed
by Defendant in that case Was denied by Judge Amos Mazzant lII on July 24, 2018
after the Court found that the Texas Citizens Participation Act did not apply in
federal court. On July 31, 2018, Judge Mazzant entered an order staying
proceedings in that case while the 5lh Circuit considers Defendant’s appeal of the
court’s denial of his anti-SLAPP motion.

Defendant has continued harassing Plaintiff, harassing members of Plaintiff s
family, and tortuously interfering with Plaintiff’s law practice during the pendency
of the appeal. This case is before the Court because, on November 7, 2018,
Plaintiff sought an “injunction against harassment” against Defendant in the
Superior Court of Maricopa County, Arizona. The purpose of that proceeding was
to obtain an injunction, enforceable through criminal contempt proceedings, that
would end Det`endant’s harassment of Plaintiff (and interference with his law
practice) for at least one year.

Defendant timely removed this case to federal court on Novernber 8, 2018 and
filed an immediate anti-SLAPP motion. Plaintiff has filed a motion to remand this
case to state court on the basis that this Court lacks subject matterjurisdiction
under 28 U.S.C. § 1332(a). Although this Court has no jurisdiction over the subject

matter of this lawsuit, Plaintiff files this response as a precautionary measure to

Page 2 of9

Case 2:18-cv-O4003-SI\/|B Document 32 Filed 12/10/18 Page 3 of 9

lO.

prevent the possibility of this Court ruling on Defendant's motion without also
considering Plaintiff‘s arguments against it.
B. PLAINTIFF'S ANTI-SLAPP EVIDENCE
Plaintiff` offers as evidence in this proceeding the petition for an injunction against
harassment that was filed by him in the Superior Court in and for Maricopa
County, Arizona.
Plaintiff also offers as evidence the affidavit attached hereto as Exhibit "l".
C. OBJECTIONS TO DEFENDANT'S EVIDENCE
With the exception of Defendant's own affidavit (ECF 13-1), Plaintiff objects to
the admissibility of all evidence attached to Defendant's motion under the TCPA.
The TCPA states: "in determining whether a legal action should be dismissed
under this chapter, the court shall consider the pleadings and supporting and
opposing affidavits stating the facts on which the liability is based." Tex. Civ.
Prac. & Rem. Code § 27.006(a); Pena v. Perel, 417 S.W.3d 552, 556 (Tex. App. ~~
El Paso 20]3, no pet.).
This Court should strike all of Defendant's evidence in support of his motion to
dismiss, as well as the evidence attached to his motion to supplement, with the
exception of Defendant's affidavit
D. OBJECTION TO ORAL ARGUMENT
Plaintiff objects to oral argument in this case because such argument would not

assist this Court in determining Defendant's motion. A trial court's determination

Page 3 of9

Case 2:18-cv-O4003-SI\/|B Document 32 Filed 12/10/18 Page 4 of 9

ll.

12.

13.

of a motion under the TCPA may not be based on live testimony or argument
presented at a hearing Id. at 556.
The TCPA requires a hearing Tex. Civ. Prae. & Rem. Code § 27.004. However,
the TCPA does not require an oral hearing and, under the circumstances of this
case, oral argument is unnecessary Accordingly, Plaintiff objects to Defendant's
request for oral argument

E. ARGUMENT AND CITATION TO AUTHORITIES

(Defendant's Burden )

In a motion to dismiss under the TCPA, a Defendant bears the initial burden of
proving that the Plaintiff‘s lawsuit was brought in relation to, or in response to, a
parties exercise of the right to free speech, right to petition, or right of association
Tex. Civ. Prac. & Rem. Code § 27.003(a).
The burden of proof on Defendant is a preponderance of the evidence Tex. Civ.
Prae. & Rem. Code § 27.005(b); Newspaper Holdi'ngs, lnc. v. Crazy Horel Assisted
Living, Ltd., 416 S.W.Bd 71, 80-81 (Tex. App. -- Houston [lst Dist.] 2014, pet.
denied). Plaintiff denies that Defendant pleadings and affidavits establish, by a
preponderance of the evidence, that this lawsuit was brought in relation to, or in
response to, his exercise of the right to free speech, right to petition, or right of
association Rather, it establishes what Plaintiff has stated in his proceedings from
the date this lawsuit was filed: this lawsuit was brought in relation to Defendant's

perceived right to harass and stalk Plaintiff, to harass and stalk members of

Page 4 of 9

Case 2:18-cv-O4003-SI\/|B Document 32 Filed 12/10/18 Page 5 of 9

14.

15.

16.

17.

Plaintiff‘s family, and to tortiously interfere with Plaintiffs law practice.
Any consideration of the pleadings and papers on file in this case clearly
demonstrates that Defendant has harassed Plaintiff significantly in the past and
desires a ruling from this Court affirming his intention to continue doing so in the
future. A desire to stalk and to harass is insufficient to establish a prima facie case
within the meaning of the TCPA.

( Elements of Plaintiff's Case)
Even if Defendant could establish a prima facie case, this Court would then be
required to look to Plaintiff“s pleadings, and the affidavit attached to this motion,
to determine whether Plaintiff can establish "by clear and specific evidence a
prima facie case for each essential element of the claim in question." To determine
this fact, the Court must look to Plaintiff‘s petition for an injunction against
harassment and the elements of such a claim.
There is no dispute that Plaintiff verified his written, petition in obedience to
A.R.S. 12-1809(B), that Defendant is over twelve years of age, and that Defendant
is the only person against whom Plaintiff sought an injunction against harassment
There is no dispute that Plaintiff met the pleading requirements ofA.R.S. 12-
1809(C) including, but not limited to: (a) his name and address; (b) the name and
address of Defendant; (c) a specific statement concerning the events and dates of
the acts constituting harassment; (d) the name of any court where prior relief was

sought; and (e) the relief sought. The term harassment is defined by A.R.S. 12-

Page 5 of 9

Case 2:18-cv-O4003-SI\/|B Document 32 Filed 12/10/18 Page 6 of 9

18.

19.

1809(8) as "a series of acts over any period of time that is directed at a specific

person and that would cause a reasonable person to be seriously alarmed, annoyed

or harassed and the conduct in fact seriously alarms, annoys or harasses the person

and serves no legitimate purpose."

Plaintiffs petition cites multiple instances of harassment during the course of the

one year period prior to filing the petition including:

(a) Tortious interference with Plaintiff‘s employment with Karlseng,
LeBlanc & Rich L.L.C. by making false and defamatory statements to
Plaintiff‘s supervisor and publishing false and defamatory statements
concerning Plaintiffs supervisors Plt.'s Pet. 11 3.2 - 3.3;

(b) Tortious interference with Plaintiff‘s contract for legal representation
between him, Claude Rich, and Catia Rich. Plt.'s Pet. 11 3.4

(c) Harassing communications to clients of Plaintiff, including Gavin
Mclnnes, for the purpose of interfering with the relationship between
Plaintiff and the clients of his law practice. Plt.'s Pet. 3.7 - 3.9.

(d) Harassing electronic e-mail communications from Defendant using his
“Dean Anderson" pseudonym. Plt.'s Pet. 3. 10 - 3.11.

(e) Harassment of Plaintiffs brother, as well as his elderly mother, by the

posting of their pictures, addresses, and employment information on
Defendant's blog. Plt.'s Pet. 11 3.12 - 3.13.

All of these acts would cause a reasonable person to be seriously alarmed,

Page 6 of 9

Case 2:18-cv-O4003-SI\/|B Document 32 Filed 12/10/18 Page 7 of 9

20.

21.

22.

annoyed, and harassed The affidavit attached to this motion demonstrates that
Plaintiff was, in fact, seriously alarmed, annoyed, and harassed by Defendant's
actions. Defendant's actions clearly served no purpose other than to alarm, annoy,
or harass Plaintiff
When considering whether a Plaintiff has met its burden of proof under the TCPA
to defeat an anti-SLAPP motion, a court must consider the pleadings and evidence
in the light most favorable to the Plaintiff Newspaper Holdings, 416 S.W.3d at 81.
( Sanctions )
The TCPA permits a court to award reasonable attorney fees and costs to a party
defending against a motion brought under the TCPA if the court finds that the
motion was frivolous or solely intended to delay. That is precisely what
Defendant's motion is; yet another delay tactic intended to consume Plaintiff‘s time
and resources while denying him the opportunity to put an end to Defendant's
stalking behavior once and for all.
Plaintiff is an attorney licensed to practice law in Texas, Georgia, Colorado, and
Washington D.C. Plaintiff has set forth in his affidavit the time spent preparing
this response and the reasonable rate he would charge a client to prepare a
response of this nature. Plaintiff prays that this Court award him attorney fees in
the amount of $10,000.00 (ten thousand dollars) pursuant to Tex. Civ. Prac. &

Rem. Code § 27.009(b).

Page 7 of 9

Case 2:18-cv-O4003-SI\/|B Document 32 Filed 12/10/18 Page 8 of 9

21.

22.

23.

F. CONCLUSION

Defendants motion to dismiss under the TCPA is frivolous and has brought solely to
delay proceedings in this case. Defendant cannot, by his pleadings and affidavits,
establish by a preponderance of the evidence that Plaintiff's claim relates to
Defendant's legitimate exercise of his constitutional rights. Even if he could, the
Arizona legislature's definition of "harassment" under A.R.S. 12-1809 is
extraordinarily broad and, when construing the pleadings and evidence in the light
most favorable to Plaintiff, he can clearly make a prima facie case.
Once again, Defendant has used the legal process of a court to further harass Plaintiff
and to delay justice. This Court should not tolerate this behavior by Defendant and
should award Plaintiff, who is an attorney, a reasonable value for the time spent by
him in responding to Defendant's groundless motion.

G. PRAYER FOR RELIEF
Plaintiff prays that this Court enter an order denying Defendant's motion to dismiss
under the TCPA and ordering Defendant to pay Plaintiff‘s reasonable and

necessary attorney fees in the amount often thousand dollars

 

 

ason L. Van Dyke
108 Durango Drive
Crossroads, TX 76227
P _ (469) 964-5346
F _ (972) 421-1830
Email: jason@vandykelawfirm.com

Page 8 of 9

Case 2:18-cv-O4003-SI\/|B Document 32 Filed 12/10/18 Page 9 of 9

CERTIFICATE OF SERVICE

l certify that a true and correct copy of the foregoing was served on Thomas Christopher
Retzlaff, Defendant, at PO Box 46424, Phoenix, AZ 85063 by First Class U.S. Mail on

December 3, 2018. ;~:

/r // f/~r
“.nfs’oN L.vAN DYKE

Page 9 of 9

